 



EXHIBIT 10.1
SOLID WASTE DISPOSAL AGREEMENT
     THIS AGREEMENT is made this 3rd day of October, 2005, by and between Waste
Corporation of America, LLC, a Delaware limited liability company (hereinafter
referred to as “Customer”), and WCA Waste Corporation, a Delaware corporation
(hereinafter referred to as “WCA”), for the disposal of Customer’s non-hazardous
construction and demolition debris. For purposes of this Agreement, references
to “Customer” shall include each of Customer’s subsidiaries that owns or
operates a transfer station in the State of Florida and references to WCA shall
include each of WCA’s subsidiaries that owns a landfill in the State of Florida.
TERMS

1)   During the term of this Agreement and subject to the provisions hereof,
Customer shall be entitled to deliver all of Customer’s loose, non-compacted,
construction and demolition debris generated by any transfer station owned,
directly or indirectly, by the Customer in the State of Florida (hereinafter,
the “Permitted Waste”) to any landfill owned, directly or indirectly, in the
State of Florida by WCA (collectively, the “Disposal Sites”). The Permitted
Waste shall exclude all compacted waste, waste, municipal solid waste,
radioactive, volatile, highly flammable, explosive, toxic or hazardous waste and
special waste. The term “hazardous waste”, as used herein, shall include, but
not be limited to, any amount of waste listed or characterized as hazardous in
any Environmental Law. “Environmental Law” means any applicable law, rule,
regulation or ordinance concerning environmental protection including all
requirements pertaining to reporting, licensing, permitting, investigation,
removal or remediation of emissions, discharges, releases, or threatened
releases of chemical substances, pollutants or contaminants or relating to the
manufacture, generation, processing, distribution, use, recycling, treatment,
storage, disposal, transport, or handling of regulated materials, chemical
substances, pollutants or contaminants, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Toxic Substance Control Act (“TSCA”), the Resource Conservation
and Recovery Act (“RCRA”), the Clean Air Act (“CAA”), the Clean Water Act
(“CWA”), the Endangered Species Act (“ESA”), the Occupational Safety and Health
Act (“OSHA”), the Safe Drinking Water Act (“SDWA”), the Hazardous Materials
Transportation Act (“HMTA”), the Emergency Planning and Community Right to Know
Act (“EPCRA”) and the Federal Insecticide, Fungicide, Rodenticide Act (“FIFRA”),
and their state law counterparts, all as may have been amended. The term
“special waste”, as used herein, shall include any non-hazardous solid waste
which requires special handling, management or disposal methods under federal or
state laws or regulations.

1



--------------------------------------------------------------------------------



 



2)   The Customer agrees, that to the extent deemed necessary by WCA, it will
cause its wholly owned subsidiaries which own or operate transfer stations in
the State of Florida to execute a copy of this Agreement and become a party
hereto with the same obligations and liabilities that the Customer has
hereunder. WCA agrees, that to the extent deemed necessary by the Customer, it
will cause its wholly owned subsidiaries which own landfills in the State of
Florida to execute a copy of this Agreement and become a party hereto with the
same obligations and liabilities that WCA has hereunder.   3)   The term of this
Agreement shall commence on the date set forth above and continue for a term of
three (3) years from the date of execution.   4)   For each loose, non-compacted
cubic yard of Permitted Waste delivered to any Disposal Site, Customer agrees to
pay to WCA the Disposal Rate set forth on the attached Exhibit “A” (“Disposal
Rate”). The volume of Permitted Waste for purposes of determining the Disposal
Rate shall be conclusively presumed to be the full rated capacity of the
container in which the Permitted Waste is delivered.   5)   The Disposal Rate
may be increased on the 1st anniversary of this Agreement to reflect the
percentage change in the CPI for the immediately preceding twelve months for
which the CPI is available (to a maximum of three percent (3%) per year). The
Disposal Rate shall also be adjusted to the extent of any increases in WCA’s
costs resulting from changes in operating costs (including, without limitation,
fuel charges), local, state or federal laws, rules, ordinances or regulations
applicable to WCA’s operations or the service provided hereunder, and increases
in or additional taxes, fees or other governmental charges assessed against or
passed through to WCA (other than income or real property taxes), and such
increases shall not be withheld by the Customer. As used herein, CPI shall mean
the Consumer Price Index for All Urban Consumers (CPI-U), all items, published
by the United States Department of Labor, Bureau of Labor Statistics 1982-1984 =
100. In the event the United States Department of Labor, Bureau of Labor
Statistics ceases to publish the CPI, the parties agree to substitute another
equally authoritative measure of change in the purchasing power of the U.S.
dollar as may be then available.   6)   WCA shall invoice Customer monthly for
all Permitted Waste delivered during the preceding calendar month. The Disposal
Rate does not include taxes, fees or assessments being charged to the Disposal
Sites by state, county, regional and local governmental agencies as of the date
of this Agreement.   7)   All payments pursuant to this Disposal Agreement shall
be due forty-five (45) days from the date of invoice. All payments not received
within ten (10) days from the due date shall carry interest at the lesser of the
highest rate permitted by law or 1.5% per month.

2



--------------------------------------------------------------------------------



 



8)   WCA hereby agrees to indemnify and hold Customer harmless from and against
any and all loss, damage, suits, liability and expenses (including, but not
limited to, reasonable investigation and legal expenses) arising out of any
claim for loss of or damage to property, including Customer’s or WCA’s property,
and injuries to or death of persons, including Customer’s or WCA’s employees, to
the extent caused by or resulting from the negligence or willful misconduct of,
or violation of any federal, state or local laws or regulations by, WCA, its
employees or agents or WCA’s breach of the provisions of this Agreement. The
foregoing indemnification shall include any claim for costs of response made by
a third party, including a governmental agency, pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act (commonly referred to as
“Superfund”), except to the extent that any such claim is the result of
Customer’s sole or contributory negligence, intentional act, or Customer’s
delivery of waste to a Disposal Site which is not Permitted Waste as defined
herein.   9)   Customer hereby agrees to indemnify and hold WCA harmless from
and against any and all loss, damages, suits, liability and expenses (including,
but not limited to, reasonable investigation and legal expenses) arising out of
any claim for loss of or damage to property, including Customer’s or WCA’s
property, and injuries to or death of persons, including Customer’s or WCA’s
employees, to the extent caused by or resulting from (a) the negligence or
willful misconduct of, or violation of any federal, state of local laws or
regulations by Customer, its employees or agents; or (b) Customer’s breach of
the provisions of this Agreement.   10)   During the term of this Agreement,
Customer shall maintain in full force and effect insurance in the amounts set
forth on Exhibit “B”. The issuer of any such policy shall be qualified to
transact insurance business in Florida, and Customer shall provide a Certificate
of Insurance to WCA upon request therefor.   11)   Each party is and shall
perform this agreement as an independent contractor, and as such, shall have and
maintain complete control over all of its employees, agents and operations. No
party nor anyone employed by it shall be, represent, act, purport to act or be
deemed to be the agent, representative, employee or servant of either party.  
12)   This Agreement may not be assigned in whole or in part by either party
without the prior written consent of the other. If WCA sells its business or
subsequent all its assets to a third party, this agreement will remain in force
and affect and be binding upon a subsequent purchaser of WCA’s business or
assets. If: (a) the Customer undergoes a Change of Control (as defined below);
(b) any subsidiary of the Customer which owns or operates a transfer station in
the State of Florida undergoes a Change of Control; or (c) the Customer or any
subsidiary of the Customer sells, transfers or otherwise disposes of a transfer
station in the State of Florida, or discontinues operating any such transfer
station, then in each case, WCA shall no longer be obligated to accept Permitted
Waste from the transfer station(s) that (x) are owned by the Customer or a
subsidiary of the

3



--------------------------------------------------------------------------------



 



    Customer that has suffered a Change of Control, (y) were sold, transferred
or otherwise disposed of or (z) that are no longer operated by the Customer or
any subsidiary of the Customer. For purposes of this Agreement, “Change of
Control” means (i) an acquisition by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934) of effective control (whether through legal or beneficial ownership of
capital stock of the Customer, by contract or otherwise) of in excess of 50% of
the voting securities of the Customer, or (ii) the Customer merges into or
consolidates with any other person, or any person merges into or consolidates
with the Customer and, after giving effect to such transaction, the stockholders
of the Customer immediately prior to such transaction own less than 50% of the
aggregate voting power of the Customer or the successor entity of such
transaction, or (iii) the Customer sells or transfers its assets, as an entirety
or substantially as an entirety, to another person and the stockholders of the
Customer immediately prior to such transaction own less than 50% of the
aggregate voting power of the acquiring entity immediately after the
transaction. A Change of Control for any subsidiary of the Customer shall be
determined the same was as a Change of Control for the Customer, substituting
the subsidiary for the Customer in the foregoing definition.   13)   As between
the parties to this Agreement, WCA shall be deemed the sole owner of the
Permitted Waste upon its delivery to the working face of a Disposal Site.   14)
  Neither WCA nor Customer shall be liable for the failure to perform their
respective obligations nor for any resulting damage or loss, if such failure is
caused by a catastrophe, riot, war, act of the legislature, by reason of final
order by a court of record in a proceeding not instituted by or acquiesced to by
Customer or WCA, administrative order, or by strike, fire, accident, act of God,
failure of equipment, obstruction or damage to buildings, lack of required
access to roadways and bridges, electricity or other utility failure, inability
to access a Disposal Site, or other similar contingency beyond the reasonable
control of WCA or Customer. Neither party shall be due compensation from the
other upon the occurrence of any Force Majeure and for as long as the Force
Majeure continues. Both WCA and Customer shall resume full or substantial
performance of their respective obligations under this Agreement immediately
upon cessation of the Force Majeure circumstances.   15)   Any notice,
communication or statement required or permitted to be given hereunder shall be
in writing and deemed to have been sufficiently given when delivered in person
or by registered or certified mail, postage prepaid, return receipt requested,
to the address of the address of the respective party below:

     
If to WCA:
  WCA Waste Corporation
One Riverway, Suite 1400
Houston, Texas 77056
ATTN: Jerome M. Kruszka, President

4



--------------------------------------------------------------------------------



 



     
With copy to:
  WCA Waste Corporation
One Riverway, Suite 1400
Houston, Texas 77056
ATTN: J. Edward Menger, General Counsel
 
   
If to Customer:
  Waste Corporation of America, LLC
One Riverway, Suite 1400
Houston, Texas 77056
ATTN: Tommy Fatjo

          Either party may, by notice to the other, change the addresses and
names above given.

16)   The validity, interpretation and performance of this agreement shall be
governed and construed in accordance with the laws of the State of Texas.   17)
  If any Section, subsection, sentence or clause of this agreement shall be
adjudged illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall not affect the legality, validity or enforceability of
the agreement as a whole or of any Section, subsection, sentence or clause
hereto not so adjudged.   18)   Any waiver by either party of any provision or
condition of this agreement shall not be deemed to be a waiver of any other
provision of condition of this agreement, nor a waiver of a subsequent breach of
the same provision or condition, unless such waiver be so expressed in writing
and signed by the party to be bound.   19)   This Agreement may be amended only
by the mutual agreement of the parties, in a writing to be attached to and
incorporated into this agreement.   20)   If WCA or Customer shall bring any
action for any relief against the other, declaratory or otherwise, arising out
of or under this agreement, the losing party shall pay the successful party a
reasonable sum for attorneys’ fees in such suit and such attorneys’ fees shall
be deemed to have accrued on the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment.   21)   The parties to
this Agreement agree to keep the terms hereof confidential and shall not reveal
the terms hereof to any other party without the prior written consent of the
other party.   22)   Notwithstanding anything contained herein to the contrary,
in addition to any other rights, WCA has the right to terminate this Agreement
in the event Customer delivers any material other than Permitted Waste to a
Disposal Site, or for any other material

5



--------------------------------------------------------------------------------



 



    breach by Customer of the terms hereof.   23)   This Agreement, together
with all Exhibits, represents the entire understanding and agreement between the
parties hereto relating to the transportation and disposal of Waste to the
Disposal Sites and supersedes any and all prior agreements, whether written or
oral, that may exist between the parties regarding same. No terms, conditions,
prior understandings, purchase orders, or agreement purporting to modify, vary,
supplement or explain any provision of this agreement shall be effective unless
in writing, signed by representatives of both parties authorized to amend this
Agreement.   24)   This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, but all in the aggregate shall constitute
but one Agreement.

Executed effective the date first set forth above.

                              WCA Waste Corporation       Waste Corporation of
America, LLC
 
                           
By:
  /s/ Joseph J. Scarano, Jr.       By:   /s/ Robert P. Lancaster            
 
                            Joseph J. Scarano, Jr., Vice President       Robert
P. Lancaster             Title: Director

6



--------------------------------------------------------------------------------



 



Exhibit “A”
Solid Waste Disposal Agreement
WCA Waste Corporation &
Waste Corporation of America, LLC
          Any Florida Landfill                               $2.75 CY

7